Citation Nr: 0312836	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  00-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a cerebrovascular 
accident as the result of Department of Veterans Affairs (VA) 
medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel
INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  

This appeal arises from a March 2000 rating decision of the 
VA Regional Office (RO) in Waco, Texas, which denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a cerebrovascular accident.


REMAND

The Board of Veterans' Appeals (Board) remanded the 1151 
issue that is the subject of this decision in September 2001.  
Pursuant to that remand, a June 2002 VA examination was 
accomplished and the examiner answered the questions that 
were presented.  Specifically, the clinician noted that it is 
"least (sic) likely that there is any increased disability 
as a result of VA treatment following hospitalization in 
1998", and that the veteran's generalized disease process 
was documented in 1987 to include peripheral vascular 
disease, evidence of prior cerebral vascular accidents as 
well as early coronary heart disease.  The examiner further 
opined that there was not any additional disability caused by 
carelessness, negligence, lack of proper skill, or error in 
judgment and that "it is less likely than not that there is 
any additional disability that was reasonably foreseeable".  
The examiner added that any additional disability was more 
likely than not the result of the continuance of the national 
[sic] (natural) progress of the disease for which the veteran 
was hospitalized and this had been additionally documented as 
early as 1987.  

The Board finds that two of the June 2002 VA examiner's 
responses are conflicting and, depending on how they are 
read, could weigh both for and against the veteran's claim.  
Specifically, the clinician indicated that any additional 
disability was more likely than not the result of the 
continuance of the natural progress of the disease and a 
rationale for this opinion was provided, which goes against 
the claim, but he also responded that it was "less likely 
than not that there is any additional disability that was 
reasonably foreseeable".  The latter response could be 
construed as supporting the claim that the veteran had 
additional disability that was not reasonably foreseeable.  
While the opinion that the veteran's disability was 
reasonably foreseeable was supported by a rationale, whereas 
the latter interpretation was not, the Board finds that, 
given the conflicting nature of these answers regarding 
forseeability, this must be clarified.  The Board notes that 
the language in 38 U.S.C.A. § 1151 that is relevant to this 
question is whether the proximate cause of any additional 
disability, if found, was due to (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151 (West 2002).

The Board also notes that the Statement of the Case and 
Supplemental Statements of the Case provided to the veteran 
do not include the provisions of the VCAA.  While the RO did 
substantially comply with the VCAA in its May 2002 letter, 
the veteran should be supplied the explicit provisions of the 
VCAA to ensure compliance with all duties to notify.

The Board would, in the normal course, have internally 
developed the veteran's claim under the provision of 
38 C.F.R. § 19.9 and 20.1304 (2002).  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) 
and (a)(2)(ii).  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2) is invalid because in 
conjunction with 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a).  The 
Federal Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  



In view of the foregoing, this case must be remanded to the 
RO for the following action:

1.  The RO should return the claims 
folder to the VA physician who examined 
the veteran in June 2002 for a review of 
his responses and to answer the following 
questions:

(a) In your response to the question of 
whether there was additional disability, 
you indicated that it was  "least (sic) 
likely that there is any increased 
disability as a result of VA treatment 
following hospitalization in 1998".  Did 
you mean less likely than not or as 
likely as not?  

(b) After a review of the record, to 
include your responses to the questions 
presented in June 2002, please answer the 
following question:  Whether it is  less 
likely, as likely, or more likely that 
any additional disability that may be 
present from VA treatment during a 
hospital admission beginning in January 
1998, to include postoperative residuals, 
was reasonably foreseeable.  

If the physician who performed the June 
2002 VA examination is not available, the 
claims file must be referred to another 
VA clinician to answer the above 
questions.  Any additional development 
deemed necessary by that clinician, to 
include another examination, should be 
accomplished. 

2.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  In 
conjunction with such compliance, the RO 
must advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and readjudicate the issue of entitlement 
to compensation under the provisions of 
§ 1151 for residuals of a cerebrovascular 
accident as the result of VA medical 
treatment.  If the benefit sought is not 
granted in full, the veteran and his 
representative should be furnished an 
appropriate SSOC, which addresses all of 
the evidence received subsequent to the 
issuance of the SSOC in January 2003, and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




